Citation Nr: 1220170	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-36 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for status-post laminectomy of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 40 percent rating for status-post laminectomy of the lumbar spine and residual scar.  

In an unappealed August 2010 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities, assigning separate 10 percent ratings, effective May 11, 2007.  

In a March 2012 rating decision, the RO granted service connection for scars of the lumbar spine, assigning a 10 percent rating, effective February 14, 2012; and increased the ratings for radiculopathy of both the right and left lower extremities from 10 to 20 percent, effective February 14, 2012.  (In light of the separate grant for scars, the RO no longer combined the residual scar with the status-post laminectomy of the lumbar spine).

The Board is cognizant that the Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, however, the record reflects that the Veteran is currently employed full-time as a computer teacher.  Therefore, the Board finds that a claim for a TDIU has not been raised and further discussion of such is unnecessary. 

FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability, status-post laminectomy, is primarily productive of multilevel degenerative disc and joint disease with pain and limitation of motion.  He is in receipt of the maximum rating for limitation of motion of the thoracolumbar spine.  

2.  There is no evidence showing that the Veteran's thoracolumbar spine has ever been productive of ankylosis, or of incapacitating episodes of disc disease having a total duration of at least six weeks but less than twelve weeks per year. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status- post laminectomy of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in June 2007, prior to the August 2007 unfavorable rating decision   here on appeal.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Thereafter, the case was readjudicated by way of a September 2008 statement of the case, and a March 2012 supplemental statement of the case.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran has undergone VA examinations in conjunction with his claim.  Additionally, the Board notes that the Veteran was offered a personal hearing; however, he declined.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim for Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Veteran's service-connected lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

The Veteran's service-connected lumbar spine disability may also be rated under Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  Such disability is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining, under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  

Diagnostic Code 5243 provides a 20 percent rating for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Under Diagnostic Code 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2011).

Historically, in this case, the Veteran was involved in a motor vehicle accident during service and was thereafter determined by the Physical Evaluation Board to be unfit for duty due to mechanical low back pain and multilevel degenerative disc disease.  The RO, in an October 1994 rating decision, granted service connection for degenerative disc disease of the low back and assigned a 40 percent rating, effective from May 31, 1994.  The 40 percent rating has continued to the present.  

The record further reflects that the Veteran underwent a right diskectomy due to a herniated intervertebral disc disease at L3-4 on the right in 2003.   

Dr. Wolkowitz, a private physician, began treating him in 2004 for his lumbar spine disability.  

A magnetic resonance imaging (MRI) scan report dated in August 2005 which shows evidence of multilevel disc changes and disc protrusion of the lumbar spine.  

A computed tomography (CT) scan of the lumbar spine taken in May 2007 showed evidence of a small central disc protrusion at L2-3 without causing significant spinal canal stenosis; degenerative disc disease in the form of a disc bulge at L3-4 and L4-5; and broad base disc bulge at L5-S1 contributing to mild spinal canal stenosis without obvious evidence of focal disc protrusion.  

According to a June 2007 VA examination report, there was no showing of spasm, atrophy, guarding, or weakness of the thoracic sacrospinalis, as well as no evidence of pain with motion or tenderness.  The Veteran had an antalgic gait.  Head position was normal.  Motor examination of the lower extremities was normal.  Muscle tone was normal and there was no muscle atrophy.  Sensory and reflex examinations of the lower extremities were also normal.  Thoracolumbar spine ankylosis was not present.  Flexion of the thoracolumbar spine was to 40 degrees, with pain beginning at 20 degrees.  Extension was to 20 degrees with pain at the endpoint.  There was pain after repetitive use.  There was no additional loss of motion on repetitive use of the spine.  Lateral rotation was to 30 degrees with no pain on motion, to include after repetitive use.  Lasegue's sign was positive on both sides.  X-rays of the lumbar spine taken in June 2007 showed evidence of narrowing of the L3-4 disc space with sclerosis and osteophyte formation.  The June 2007 VA examination report shows a diagnosis of lower back strain status-post lumbar diskectomy with fusion, degenerative disc disease, and degenerative joint disease.  

In October 2008, the Veteran sought treatment from a private physician, Dr. Miles for low back pain.  On examination, manual motor testing revealed no focal deficits in all segments of the lower extremities, bilaterally.  Sensory examination was physiologic to light touch at L3 through the S1 dermatomes.  The Veteran was able to forward flex to his knees with disrupted spinal rhythm.  Sitting root test was negative, bilaterally.  No clonus was noted at the ankles.  He ambulated with an antalgic gait.  He was unable to heel walk, toe walk, or heel to toe walk.  Tenderness was shown in the lumbar spine and the bilateral sciatic notches with the left being more pronounced than the right.  He denied any tenderness to the greater trochanters.  X-rays of the lumbar spine showed normal alignment; moderate degenerative changes at multiple segments on lateral flexion and extension; and no gross instability on flexion and extension was seen.  Impression was acute lumbar strain.  The physician indicated that the Veteran had some premature spondylosis that predisposed him to the acute strain.  An MRI taken in October 2008 showed multi-level degenerative levels in his lumbar spine.  In November 2008, the Veteran received a caudal epidural steroid injection, but returned about a week later with complaints of continued low back radicular pain.  The physician noted that on examination, the Veteran's sitting root test was markedly positive on the left at 30 degrees from full extension with reproduction of buttock and thigh pain.  The physician indicated that conservative treatments were not producing the desired results, therefore a microdiskectomny at L5-S1 on the left was recommended.

Operative report from Boone Hospital Center reflects that the Veteran underwent a microdiskectomy, L5-S1, on the left, in December 2008.  Post-operative diagnosis was herniated nucleus pulposus L5-S1 on the left. 

In December 2009, the Veteran underwent a VA examination.  He reported continued low back pain radiating in to the left buttock and both sides.  On examination, his posture and head position was normal and symmetrical in appearance.  His gait was antalgic.  There was evidence of lumbar flattening.  There was no evidence of gibbus, kyphosis, lumbar lordosis, scoliosis, reverse scoliosis, or ankylosis.  There were spasms, pain with motion, tenderness, and weakness of the thoracic sacrospinalis, but no atrophy or guarding.  Motor and sensory examinations of the lower extremities were normal.   Reflex examination was normal with the exception of the left ankle jerk which was graded 1+ (hypoactive).  Flexion of the thoracolumbar spine was to 50 degrees, and extension was to 10 degrees.  Right lateral flexion and rotation was to 25 degrees.  Left lateral flexion and rotation was to 20 degrees.  There was evidence of pain on active range of motion.  There were additional limitations after three repetitions of range of motion.  Range of motion after repetitive use was to 40 degrees.  Lasegue's sign was positive on the left.  Testing for non-organic physical signs was conducted and there were no non-organic findings with a negative Waddels.

The examiner noted that the Veteran had pain at level 7 with medication taken before the examination.  The examiner noted that the Veteran changed positions in the chair; had an antalgic gait; had trouble getting out of the chair; and had trouble taking his shoes off.  It looked like the Veteran was in pain by his facial expression when changing position.   He had bilateral SI joint tenderness.  The examiner also indicated that there were incapacitating episodes of disc disease.  Diagnosis was degenerative disc and joint disease of the lumbar spine at multiple levels with radiculopathy.  Also noted were surgical scars measuring 13 cm x 2 mm, at maximum, and covering areas less than 6 sq. inches.  The scars were not painful, and there were no signs of skin breakdown, inflammation, edema, or keloid formation.  

In February 2012, the Veteran underwent an additional VA examination of the spine.  Flexion of the thoracolumbar spine motion was to 40 degrees, with pain beginning at 15 degrees.  Extension was to 15 degrees with pain beginning at 10 degrees.  Right and left lateral flexion was to 10 degrees with no objective evidence of pain.  Lateral rotation was normal bilaterally.  After repetitive use testing with three repetitions, flexion was to 40 degrees, and extension was to 10 degrees.  Right and left lateral flexion was to 10 degrees, and lateral rotation was normal, bilaterally.  The examiner indicated that the Veteran had additional limitation in range of motion of the thoracolumbar spine - contributing factors included less movement than normal, excess fatigability, incardination, pain on movement, and interference with sitting, standing, and/or weight bearing.  The Veteran had localized tenderness or pain to palpation in his central and paralumbar areas down into the top of his sacroiliac joints, bilaterally.   There was no evidence of guarding or muscle spasm of the thoracolumbar spine.  

Muscle strength testing was normal in the lower extremities and muscle atrophy was not present.   Knee and ankle reflexes were normal.  Sensory examination was normal.  Straight leg raising test was negative.  It was noted that the Veteran's radiculopathy was manifested by moderate intermittent pain (usually dull) in the lower extremities, bilaterally; moderate paresthesias and/or dysesthesias in the lower extremities, bilaterally; and mild numbness in the lower extremities, bilaterally.   The examiner noted that the Veteran's sciatic nerves were affected by the radiculopathy, and that the radiculopathy was moderate in nature.  There were no other neurologic abnormalities.  As to the disc disease, the examiner indicated that the Veteran has had incapacitating episodes for at least 2 weeks, but less than 4 weeks.  He occasionally uses a cane.  It was also noted that the Veteran's lumbar spine disability impacted his ability to work as a full-time teacher.  The Veteran has two painful surgical scars on his lumbar spine which affects his posterior trunk.   The scars are both linear, one measuring 7 cm in length, and the other 5 cm in length.  It was also noted that the scars might limit the Veteran's lumbar flexion and impact his ability to work due to the pain and limited motion.

Having applied the evidence of record to the applicable rating criteria, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's service-connected lumbar spine disability.  In this regard, to warrant a higher disability rating, the evidence must show either unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating); or intervertebral disc disease  with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).  Here, the medical evidence affirmatively shows the Veteran's thoracolumbar spine is not ankylosed.  Although limited in some motions, he is able to achieve forward flexion, extension, and both lateral bending and side rotation.  Additionally, because the 40 percent rating is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As to the Veteran's disc disease of the lumbar spine, the medical evidence shows that he experiences incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks per year, which is commensurate with only a 20 percent rating under Diagnostic Code 5243.  As the evidence does not show that the Veteran has had incapacitating episodes having a total duration of at least six weeks, but less than twelve weeks per year, a rating in excess of 40 percent is not warranted under Diagnostic Code 5243. 

As previously noted, the rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  As indicated, in an August 2010 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities, assigning separate 10 percent ratings, effective May 11, 2007.  The Veteran did not express disagreement with the recent ratings or effective dates assigned.  Additionally, the Veteran, to date, has not expressed disagreement with the March 2012 rating decision that granted service connection for scars of the lumbar spine, assigning a 10 percent rating, effective February 14, 2012; and increased separate ratings for radiculopathy of the right and left lower extremities from 10 to 20 percent, effective February 14, 2012.  

The Veteran is competent to report his observable lumbar spine symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his lumbar spine disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's lumbar spine disability.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Accordingly, the Board concludes that the currently assigned 40 percent rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lumbar spine disability during the pendency of the claim.  No additional staged ratings are warranted.  The preponderance of the evidence is against finding that the Veteran's service-connected lumbar spine disability warrants a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5107(b).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's various service-connected lumbar spine disability, which is primarily productive of limitation of motion, pain on motion, and some incapacitating episodes, manifestations that are contemplated in the rating criteria.  As for the impact of this disability on his employment, the Board recognizes that his lumbar spine disability has caused him to use sick days or leave work early.  However, such impact alone is not sufficient to warrant the assignment of an extraschedular rating, which is premised upon an exceptional or unusual disability picture.  Indeed, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2011).  In particular, 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, for an extraschedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.  While the Veteran reports having used sick days on account of his low back disability, there is no indication that this represents a marked interference in employment to indicate a further decrease in the Veteran's overall earning capacity.  As indicated, the currently assigned disability rating accounts for incapacitating episodes of spine disease.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to a rating in excess of 40 percent for lumbar spine disability, status-post laminectomy, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


